ROSEMARY S. POOLER, Circuit Judge, concurs by opinion in the denial of rehearing in banc.
DENNIS JACOBS, Chief Judge, joined by JOSÉ A. CABRANES and DEBRA ANN LIVINGSTON, Circuit Judges, dissents by opinion from the denial of rehearing in banc.
JOSÉ A. CABRANES, Circuit Judge, dissents by opinion from the denial of rehearing in banc.
REENA RAGGI, Circuit Judge, joined by RICHARD C. WESLEY, Circuit Judge, dissents by opinion from the denial of rehearing in banc.

ORDER

Following disposition of this appeal on February 1, 2012, an active judge of the Court requested a poll on whether to rehear the case in bane. A poll having been conducted and there being no majority favoring in banc review, rehearing in banc is hereby DENIED.